DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 31 August 2022 with respect to the rejections of claims 1, 3-5 and 10-15 have been fully considered and are persuasive.  The rejection of claims 1, 3-5 and 10-15 has been respectfully withdrawn. 

Allowable Subject Matter
Claims 1, 3-5 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.
Examiner notes that US 6886197 B1 to Madigan, US 20180192780 A1 to Lowe, and US 20080216238 A1 to Tatsuno are particularly relevant.  The primary reference Madigan teaches a bedding securement system comprising a first and second bedding layer and flexible base layer and in combination with Tatsuno teaches anchoring fasteners.  The combination of Madigan and Tatsuno does not teach Applicant’s claimed “wherein the first bedding layer includes a sheet of fabric and an auxiliary flap attached to the sheet of fabric, and wherein the apertures of the first bedding layer are disposed on the auxiliary flap”.  In other words, Applicant’s claimed invention is directed towards an additional structural piece of fabric that forms a flap to hold the apertures and anchors.  Madigan is directed towards individual sheets stacked upon each other (at least Fig. 2) without any additional flap.  Tatsuno teaches apertures and anchors through the fabric but the fabric does not overlap or have flaps (Fig. 5).  The apertures and anchors of Lowe also do not have any flaps (Fig. 6).  There is no teaching or suggestion in the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                           


/ROBERT G SANTOS/Primary Examiner, Art Unit 3673